DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-17 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2018/0158544 to Trosien et al. in view of U.S. Patent Application Publication 2018/0368954 to Katzman et al.
As to claim 1, Trosien discloses a method of developing a treatment plan to be performed by a service provider to treat an oral condition of a patient, the method comprising:
receiving an oral condition data set that characterizes the oral condition (Trosien {0044];
analyzing the oral condition data set (Trosien [0047]); and
generating the treatment plan (Trosien [0047]);
wherein the generating the treatment plan is based, at least in part, on the analyzing the oral condition data set (Trosien [0047]); and 
wherein the method is performed, at least in part, by a service provider representative that includes one or both of the service provider (Trosien [0047]).
However, Trosien does not explicitly teach
wherein the oral condition data set is generated, at least in part, by a patient representative utilizing a data collection kit.
Katzman discloses:
wherein the oral condition data set is generated, at least in part, by a patient representative utilizing a data collection kit (Katzman abstract).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention by applicant to use a data collection kit as in Katzman in the system of Trosien so that a patient could get diagnosed and treated remotely which may be more convenient to the patient.
As to claim 2, see the discussion of claim 1, additionally, Trosien discloses the method wherein the receiving the oral condition data set includes receiving with a service provider electronic device associated with the service provider (Trosien [0045])
As to claim 3, see the discussion of claim 2, additionally, Trosien discloses the method wherein the receiving the oral condition data set includes communicating with a centralized service using the service provider electronic device (Trosien [0064]). 
As to claim 4, see the discussion of claim 1, additionally, Tosien discloses the method further comprising, subsequent to the generating the treatment plan, conveying at least a portion of the treatment plan to the patient representative (Trosien [0066]).
As to claim 5, see the discussion of claim 1, additionally, Trosien discloses the method further comprising, prior to the receiving the oral condition data set, facilitating generation of the oral condition data set; wherein the facilitating generation of the oral condition data set includes one or both of:
(i) providing the data collection kit to the patient representative (Trosien [0006]); and
(ii) providing data collection instructions to the patient representative (Trosien [0006]).
As to claim 6, see the discussion of claim 1, additionally, Trosien discloses the method wherein the oral condition data set includes a patient photograph of at least a portion of the patient’s mouth, and wherein the analyzing the oral condition data set includes one or more of:
(i) initializing the patient photograph (Trosien [0094]);
As to claim 7, see the discussion of claim 6. Examiner notes that comparing the patient photograph to the one or more diagnostic reference images is an alternative limitation in claim 6 and is not required for the reference to teach to anticipate the claim.
As to claim 8, see the discussion of claim 1, additionally, Trosien discloses the method wherein the generating the treatment plan includes:
(i) generating a treatment plan framework (Trosien [0047]); and
(ii) generating treatment plan details (Trosien [0047]);
wherein the treatment plan framework includes one or more general treatment plan steps; and wherein the treatment plan details include one or more specific substeps for accomplishing the one or more general treatment plan steps (Trosien [0047]).
As to claim 9, see the discussion of claim 8, additionally, Tosien discloses the method wherein the generating the treatment plan framework is performed, at least in part, by the service provider representative; and
wherein the generating the treatment plan details is performed, at least in part, by an automated process (Trosien [0047] -[0051]).
As to claim 10, see the discussion of claim 1, additionally, Tosien discloses the method wherein the generating the treatment plan includes:
(i) identifying a model treatment plan from a plurality of preexisting treatment plans (Trosien [0047] -[0051]); and
(ii) | customizing the model treatment plan for the oral condition of the patient (Trosien [0047]).
As to claim 11, see the discussion of claim 1, additionally, Tosien discloses the method wherein the treatment plan includes one or more proposed medical operations for treating the oral condition (Trosien [0047]-[0051]).
As to claim 12, see the discussion of claim 1, additionally, Tosien discloses the method wherein the generating the treatment plan includes producing one or more explanatory resources for describing at least a portion of the treatment plan to the patient representative (Trosien [0054]); and 
wherein the treatment plan includes the one or more explanatory resources (Trosien [0054]).
As to claim 13, see the discussion of claim 12, additionally, Tosien discloses the method wherein the one or more explanatory resources includes one or more of:
 (ii) a target patient image that represents an anticipated appearance of at least a portion of the patient’s mouth as effected by the treatment plan (Trosien [00; and
(iit) | one or more treatment plan media files describing at least an aspect of the treatment plan.
As to claim 14, see the discussion of claim 1, additionally, Trosien discloses the method further comprising, subsequent to the generating the treatment plan, enacting the treatment plan to treat the oral condition of the patient, wherein the enacting the treatment plan is performed, at least in part, by the service provider (Trosien [0064]).
As to claim 15, see the discussion of claim 14, additionally, Trosien discloses the method wherein the enacting the treatment plan includes one or more of:
(i) installing an orthodontic device within the patient’s mouth (Trosien [0066);
As to claim 16, see the discussion of claim 1, additionally, Katzman discloses the method wherein the data collection kit comprises 
(i) at least one diagnostic instrument configured to facilitate characterizing at least a portion of the oral condition (Katzman [0072]); and
(ii) instructions describing a method of generating at least a portion of the oral condition data set (Katzman [0071]); and
(iit) packaging that contains the at least one diagnostic instrument (Katzman [0071]);
wherein the instructions include instructions for delivering the oral condition data set to a service provider or a centralized service (Katzman [0094]).
As to claim 17, see the discussion of claim 16, additionally, Katzman discloses the method wherein the at least one diagnostic instrument includes one or more of:
(i) a cheek retractor configured to bias the patient’s cheeks or lips apart along an occlusal plane of the patient’s mouth or in superior and inferior directions (Katzman [0087]);
As to claim 21, see the discussion of claim 16, additionally, Katzman discloses the method wherein the instructions include instructions for delivering the oral condition data set to the service provider or the centralized service via a patient electronic device that is associated with the patient (Katzman [0071]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2018/0158544 to Trosien et al. in view of U.S. Patent Application Publication 2018/0368954 to Katzman et al. in view of U.S. Patent 6048322 to Kushida.

As to claim 18, see the discussion of claim 17, however, Trosien and Katzman do not explicitly teach the method wherein the at least one diagnostic instrument includes an integrated gauge tool that includes each of the overjet gauge and the mouth opening gauge. Kushida discloses wherein the at least one diagnostic instrument includes an integrated gauge tool that includes each of the overjet gauge and the mouth opening gauge (Kushida figure 4 and 5).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention by applicant to use an integrated diagnostic device as in Kushida in the system of Trosien and Katzman to improve diagnostic accuracy while reducing packaging volume.
As to claim 19, see the discussion of claim 18, additionally, Katzman discloses the method, further comprising a tracking code for at least partially identifying the data collection kit; and 
wherein the oral condition data set includes tracking code information that includes one or both of the tracking code and a representation of the tracking code (Katzman [0073]).
As to claim 20, see the discussion of claim 19, additionally, Trosien does not explicitly

disclose wherein the tracking code is one or both of printed on and operatively affixed to the at least one diagnostic instrument, and wherein the tracking code information includes a photograph of the tracking code that is taken during operative use of the at least one diagnostic instrument.
However, Katzman discloses wherein the tracking code is on the at least one diagnostic instrument (at least two initial dental trays 58, 59, putty 60, 62, and dental appliance 78; [0072], ‘Referring to FIG. 4, when the instruction manual 54 is removed from the box 12, the top layer 16 of the insert 14 is exposed. The top layer 16 includes the contents of an initial dental assembly 56. Referring to FIG. 7, the initial dental assembly 56 includes two initial dental trays 58, two containers of an initial base putty 60, and two containers of an initial catalyst putty 62. The instruction manual 54 includes initial instructions for administering the initial dental assembly 56.’; [0073], ‘each of the contents of the box 12 may include lot numbers for tracking the materials. Such lot numbers may be used for quality control purposes.’; the lot numbers form the tracking code on the dental trays 58, 59, putty 60, 62, and dental appliance 78), and
wherein the tracking code information includes a photograph that is taken during operative use of the at least one diagnostic instrument (at least two initial dental trays 58, 59, putty 60, 62, and dental appliance 78; [0073], ‘each of the contents of the box 12 may include lot numbers for tracking the materials’; [0087], ‘The dental appliance 78 is configured to separate the user's lips to open the user's mouth. In this position, the user may photograph his/her teeth, as described in more detail below."; [0095], ‘While described as taking photos of the user's teeth following administering the dental assemblies 56 and 74, in some embodiments, the user may take additional photos of the user's teeth and/or of the dental impressions to the vendor's website via a web portal. For instance, the user may take photos of the dental impressions (e.g., of the upper and/or the lower impressions). The user may take these photos between the user administering the initial dental assembly 58 and administering the redundant dental assembly 74.’).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to print and/or operatively affix the lot numbers to the instruments so that they may be in view of said instruments when the photos are taken, since rearranging parts of an invention involves only routine skill in the art. The motivation for doing so would have been to confirm the correct instruments are placed in the proper locations, as well as providing lot numbers for quality control purposes if the positioning of the instruments is not as accurate as planned ((0073)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent 7,474,307 to Chishti
U.S. Patent 7077646 to Hillard
U.S. Patent Application Publication 2005/0159986 to Breeland et al.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eliza Lam whose telephone number is (571)270-7052. The examiner can normally be reached Monday-Friday 8-4:30PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZA A LAM/Primary Examiner, Art Unit 3686